State of California Secretary of State I,DEBRA BOWEN,Secretary of State of theState of California, hereby certify: That the attached transcript of/ page(s) has been compared with the record on file in this office, of which it purports to be copy, and that it is full, true and correct. IN WITNESS WHEREOF, I execute this certificate and affix the Great Seal of the State of California this day of APR 10 2007 /s/ Debra Bowen DEBRA BOWEN Secretary of State ENDORSED - FILED In the office of the Secretary of State of the State of California MAR30 2007 CERTIFICATE OF AMENDMENT OF ARTICLES OF INCORPORATION The Undersigned certify that: 1. They are the president and the secretary, respectively, of ELECTRONIC MEDIACENTRAL, CORPORATION, a California corporation. 2. ARTICLE I of the Articles of Incorporation of this corporation is amended to read as follows: 1 The name of this corporation is: MORRIS BUSINESS DEVELOPMENT COMPANY 3. The foregoing amendment of Articles of Incorporation has been duly approved by theboard of directors. 4 The foregoing amendment of Articles of Incorporation has been duly approved by the required vote of shareholders in accordance with Section 902, California Corporations Code. The total number of outstanding shares of the corporation is 1,300,000. The number of shares voting in favor of the amendment equaled or exceeded the vote required. The percentage vote required was more than 50%. We further declare under penalty of perjury under the laws of the State of California that the matters set forth in this certificate are true and correct of our own knowledge. DATE: March 27, 2007 /s/ Roger Casas Roger Casas, President /s/ George Morris George Morris, Secretary
